Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed 6/1/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 2/4/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 14 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Katsutoki Ohashi et al. (JP 2001124716A), Bonne (U.S. No. 2005/0265422 A1) and Watanabe et al. (U.S. No. 2015/00226688 A1) which teach the claimed invention however fail to disclose the limitations of “the casing 0C or less between the first and second inner spaces during change in atmosphere temperature from 00C to 800C, and a filter is arranged in the opening of the casing such that the measurement target gas introduced into the inside of the casing passes through the filter, the filter having no permeability to liquid water” (as seen for instance at Figures 1, 2, 8, 9) in combination with all the remaining limitations as required by the independent claim 1.  
In addition, note was made to the criticality of the claimed arrangement as indicated at page 8 of the response of 6/1/2021 stating “In addition, in the claimed gas sensor, when the gas introduction holes of the first and second installation spaces are opposed to the opening of the casing, the arrangement of the filter in the opening of the casing is effective in suppressing the influence of the flow rate of the measurement target gas and improving the output accuracy of the gas sensor. The present specification explains that, by arranging the filter 6B having no permeability to water in the opening of the casing, "the output of the gas sensor 1 can be prevented from being 
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 4 – 14 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s responses of 06/01/2021 pp. 6 – 8 and 10/07/2020 pp. 7 - 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861